DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 21 May 2020. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 21 May 2020 and 13 October 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,604,030 to Naudet (hereinafter “NAUDET”).

(A) Regarding Claim 1:
	NAUDET discloses:

a variable vane (2);
a trunnion (5) arranged on one end of the variable vane;
a bushing (14) mated to the trunnion to define an interface between the trunnion and the bushing; and
a surface modification (17) on at least one of the trunnion and the bushing at the interface, whereby frictional heating at the interface during operation of the assembly is reduced (column 4, lines 19-22: antifriction).

	(B) Regarding Claim 13:
		NAUDET further discloses:
The surface modification is on the trunnion (column 4, lines 19-22: pivot 5, i.e. trunnion is coated).

(C) Regarding Claim 16:
		NAUDET further discloses:
A method for operating a variable vane assembly (Fig. 3), comprising the steps of:
applying a film (17) to at least one surface of an interface between a variable vane having a trunnion (5), and a bushing (14) mated to the trunnion;
operating the assembly such that surfaces at the interface are subjected to fretting and translating contact, whereby a transfer film is generated on surfaces contacting the at least one surface, thereby reducing friction and frictional heating at the interface (column 4, lines 19-22: antifriction coating).

(D) Regarding Claim 17:
		NAUDET further discloses:
The applying step comprises applying a surface modification to the at least one surface (column 4, lines 19-22: pivot 5, i.e. trunnion is coated).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-12  and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAUDET, as applied to claims 1 and 16 above, respectively, in view of United States Patent Application .

(A) Regarding Claim 2:
	NAUDET teaches:
A surface modification comprises PTFE coating (17, Fig. 3, i.e. Teflon: column 4, lines 19-22).
However, the difference between NAUDET and the claimed invention is that NAUDET does not explicitly teach a surface modification comprises amorphous hydrogenated carbon coating.
	BLANGETTI teaches:
Vanes are coated with amorphous hydrogenated carbon (Abstract: amorphous carbon coating and paragraph 0010: coating containing hydrogen), wherein the coating provides erosion protection (paragraph 0005).
Accordingly, the prior art references teach PTFE, i.e. Teflon, and amorphous diamond coating are elements that are known in the art for providing wear resistant coatings as evidenced by GRONDAHL (column 12, lines 44-46 and 59-63) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane assembly of NAUDET by substituting the Teflon coating for the amorphous hydrogenated carbon coating of BLANGETTI because both elements were known equivalents for providing protection against wear, or erosion, during operation as evidenced by GRONDAHL (column 12, lines 44-46 and 59-63).
The substitution would have resulted in the predictable result of an antifriction wear coating between the bushing and the trunnion of the vane.

	(B) Regarding Claim 3:
		NAUDET as modified by BLANGETTI further teaches:
The amorphous hydrogenated carbon coating comprises less than 30 at% hydrogen (BLANGETTI paragraph 0010).
	
(C) Regarding Claim 4:
		NAUDET as modified by BLANGETTI further teaches:
The amorphous hydrogenated carbon coating comprises between 3 and 30 at% hydrogen (BLANGETTI paragraph 0010).

(D) Regarding Claim 5:
		NAUDET as modified by BLANGETTI further teaches:
The amorphous hydrogenated coating comprises less than 20 at% hydrogen (BLANGETTI paragraph 0010).

(E) Regarding Claim 6:
		NAUDET as modified by BLANGETTI further teaches:
The amorphous hydrogenated carbon coating has an sp2 content and an sp3 content, and wherein the sp2 content is greater than the sp3 content (BLANGETTI paragraph 0010: sp2 to sp3 ratio of 1.1 to 10).

(F) Regarding Claim 7:
		NAUDET as modified by BLANGETTI further teaches:
2:sp3 of between 1.4 and 1.6 (BLANGETTI column 0010: paragraph 0010: sp2 to sp3 ratio of 1.1 to 10).

(G) Regarding Claim 8:
		NAUDET as modified by BLANGETTI further teaches:
The coating comprises a gradient, with a top depth, i.e. outermost layer, and a lower depth, i.e. Bulk layer, wherein the outermost layer has a higher sp2:sp3 ratio that the bulk layer (BANGETTI paragraphs 0013-0014: wherein the hardness varies throughout the depth, i.e. the sp2:sp3 bonding ratio varies, such that the outermost layer is “softer” than the innermost layer resulting in an increase in sp3 bonding from the top layer to the lower layer, i.e. the ratio of sp2:sp3 decreases from the top to the bottom of the coating).

(H) Regarding Claim 9:
		NAUDET as modified by BLANGETTI further teaches:
An adhesion layer between an underlying trunnion or bushing and the surface modification (BLANGETTI column 0022), wherein the adhesion layer enhances adhesion of the surface modification to the underlying trunnion or bushing.

(I) Regarding Claim 10:
		NAUDET as modified by BLANGETTI further teaches:
The adhesion layer is a different material from the surface modification (BLANGETTI column 0022).


		NAUDET as modified by BLANGETTI further teaches:
The coating further comprises a tungsten or silicon dopant (BLANGETTI column 0018: silicon).

(K) Regarding Claim 12:
		NAUDET as modified by BLANGETTI further teaches:
The coating has a thickness a thickness between 100 and 200 nm (paragraph 0013: top and lower depth ranges include between: 100 and 2000 nm and 100 and 6000 nm)

(L) Regarding Claim 18:
		NAUDET teaches:
A surface modification comprises PTFE coating (17, Fig. 3, i.e. Teflon: column 4, lines 19-22).
However, the difference between NAUDET and the claimed invention is that NAUDET does not explicitly teach a surface modification comprises amorphous hydrogenated carbon coating comprising less than 30 at% hydrogen and has a film thickness of between 100 and 200 nm.
	BLANGETTI teaches:
Vanes are coated with amorphous hydrogenated carbon (Abstract: amorphous carbon coating and paragraph 0010: coating containing hydrogen) comprising hydrogen (paragraph 0010: 10 to 50 atom %) and is a thickness between 100 and 200 nm (paragraph 0013: top and lower depth ranges include between: 100 
Accordingly, the prior art references teach PTFE, i.e. Teflon, and amorphous diamond coating are elements that are known in the art for providing wear resistant coatings as evidenced by GRONDAHL (column 12, lines 44-46 and 59-63) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane assembly of NAUDET by substituting the Teflon coating for the amorphous hydrogenated carbon coating of BLANGETTI because both elements were known equivalents for providing protection against wear, or erosion, during operation as evidenced by GRONDAHL (column 12, lines 44-46 and 59-63).
The substitution would have resulted in the predictable result of an antifriction wear coating between the bushing and the trunnion of the vane.

(M) Regarding Claim 19:
		NAUDET as modified by BLANGETTI further teaches:
The amorphous hydrogenated carbon coating has an sp2 content and an sp3 content, and wherein the sp2 content is greater than the sp3 content (BLANGETTI column 0010: paragraph 0010: sp2 to sp3 ratio of 1.1 to 10).

(N) Regarding Claim 20:
		NAUDET teaches:
A surface modification comprises PTFE coating (17, Fig. 3, i.e. Teflon: column 4, lines 19-22).

	BLANGETTI teaches:
Vanes are coated with amorphous hydrogenated carbon (Abstract: amorphous carbon coating and paragraph 0010: coating containing hydrogen) by physical vapor deposition, chemical vapor deposition, or sputtering (paragraph 0017), wherein the coating provides erosion protection (paragraph 0005).
Accordingly, the prior art references teach PTFE, i.e. Teflon, and amorphous diamond coating are elements that are known in the art for providing wear resistant coatings as evidenced by GRONDAHL (column 12, lines 44-46 and 59-63) . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vane assembly of NAUDET by substituting the Teflon coating for the BANGETTI amorphous hydrogenated carbon coating applied by physical vapor deposition, chemical vapor deposition, or sputtering because both elements were known equivalents for providing protection against wear, or erosion, during operation as evidenced by GRONDAHL (column 12, lines 44-46 and 59-63).
The substitution would have resulted in the predictable result of an antifriction wear coating between the bushing and the trunnion of the vane.



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAUDET, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2006/0110246 .

(A) Regarding Claim 14:
	NAUDET teaches:
			A trunnion (5, Fig. 3) and bushing (14).
However, the difference between NAUDET and the claimed invention is that NAUDET does not explicitly teach the trunnion comprises a nickel chromium alloy material and the bushing comprises a graphite material.
		BRUCE teaches:
A trunnion, i.e. vane stem, made of Iconel, i.e. nickel chromium alloy (paragraph 0067). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the trunnion of nickel chromium alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
However, the difference between modified NAUDET and the claimed invention is that modified NAUDET does not explicitly teach the bushing comprises a graphite material.
HAWKINS teaches:
	A bushing comprising a graphite material (column 1, lines 64-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form bushing with a graphite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis .


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAUDET, as applied to claim 1 above, and further in view of HAWKINS.

(A) Regarding Claim 15:
	NAUDET teaches:
		A bushing (Fig. 3, 14).
However, the difference between NAUDET and the claimed invention is that NAUDET does not explicitly teach the bushing comprises a molded carbon composite material.
HAWKINS teaches:
A bushing comprising a graphite material (column 1, lines 64-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form bushing with a graphite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 7,247,348 teaches a diamond-like coating, i.e. amorphous carbon coating, applied to vanes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745